DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and MPEP § 2106, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-15 are directed to a method/process.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. A method of working of a system for a term based information exchange comprising:

providing the system having a web based mediator platform for secure information exchange under the agreement of terms between a first user and a second user;
allowing the first user to access the web based mediator platform using any smart user device to select standard set of terms from the web based mediator platform or to create a custom terms;
scrutinizing by the web based mediator platform of the terms selected or custom created by the first user to check whether the terms are acceptable or not;
creation of a term link or a term code by the web based mediator platform with the terms selected or custom created by the first user;
allowing the first user to distribute or publish said term link or term code at different web touch points where the first user is present;
allowing the second user which is interested in consuming information of the first user to first access and review the terms of the first user via the term link or the term code through the web based mediator platform;
providing the second user to compare the terms of the first user with their own terms acceptance limit and accept the terms of the first user;
initiation of information exchange by the platform between the first user and the second user.

The claims recites a fundamental economic principles or practices - commercial or legal integration including agreements in the form of contracts and resulting in legal obligations.  In periocular, the claims are direct to a method for mediating between two parties for agreeing to contractual terms for the exchange of information.  But for the recitation of a “web based mediator platform,” “any smart user device,”  and “web touch points,” all of the remaining claim elements are directed to the fundamental economic practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-15, these claims add additional elements of  “a web based mediator platform,” “any smart user device,”  and “web touch points,”  but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on computers over a network.  In this instance, the use of “a web based mediator platform,” “any smart user device,”  and “web touch points,”  do not improve the functioning of the computer or computer network, but rather, only generally linking the use of the abstract economic practice to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-15, the claims recite use of a web based mediator platform, any smart user device, web touch points for executing instructions to perform the abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, they amount to no more than mere instructions to apply an exception using a computer network.  
Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently are ineligible for patenting. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 9 each recite:
scrutinizing by the web based mediator platform of the terms selected or custom created by the first user to check whether the terms are acceptable or not.  In this instance, the term “acceptable” is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All further claims depend on these independent claims and acquire this same deficiency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grey et al. (US 2016/0300223 A1, hereinafter Grey).

In regard to claim 1, Grey discloses a method of working of a system for a term based information exchange comprising:
providing the system having a web based mediator platform for secure information exchange under the agreement of terms between a first user and a second user (see ¶ 0029, disclosing electronic marketplace systems to facilitate protected data transfers between users);
allowing the first user to access the web based mediator platform using any smart user device (see ¶ 0031-0033, disclosing “computing device 10” or “smart phone 20”) to select standard set of terms from the web based mediator platform or to create a custom terms (see ¶ 0030, disclosing “either party could propose, or counter propose, a contract that would specify the terms under which the data would be exchanged”) ;
scrutinizing by the web based mediator platform of the terms selected or custom created by the first user to check whether the terms are acceptable or not (see ¶ 0062, disclosing “artificial intelligence or other aspect may assist in proposing one or more compromises or alternative terms”);
creation of a term link or a term code by the web based mediator platform with the terms selected or custom created by the first user (see ¶ 0009m, disclosing “provide link contracts specifying terms of use of the electronic data prior to transferring the data”);
allowing the first user to distribute or publish said term link or term code at different web touch points where the first user is present (see ¶ 0011, disclosing various methods such as HTTP for communicating the link contract);
allowing the second user which is interested in consuming information of the first user to first access and review the terms of the first user via the term link or the term code through the web based mediator platform (see ¶ 0013, disclosing a user inquiry via the link contract; ¶ 0078);
providing the second user to compare the terms of the first user with their own terms acceptance limit and accept the terms of the first user (see ¶ 0013, disclosing “the link contract can contain one or more term regarding the specific use of the data . . .”);
initiation of information exchange by the platform between the first user and the second user (see ¶ 0081, disclosing “[t[he data can then be transferred at the subsequent process step 624”).  

In regard to claim 2, Grey discloses the method of working of a system for a term based information exchange of claim 1, wherein the first user may provide on demand the term link or term code to the second user to access the terms of the first user (see ¶ 0010, disclosing “provide a link contract to a requesting user and a responding user based upon preferences of either or both parties”)

In regard to claim 3, Grey further discloses the method of working of a system for a term based information exchange of claim 1, wherein the web based mediator platform facilitates the first user and the second user who are in exchange of information to have dialogue over the web based mediator platform (see ¶ 0010, disclosing “[t]he link contract server(s) can also be adapted to provide a protected data transfer between the requesting user and the responding user after both of the requesting user and responding user have agreed to the link contract”).  

In regard to claim 4, Grey further discloses the method of working of a system for a term based information exchange of claim 1, wherein an information includes personal information (PII) (see ¶ 0011, disclosing “personal data”), social information (see ¶ 0059, “social media accounts”), financial information (see ¶ 0059, “transaction histories”) and other special context based information (see ¶ 0059).

In regard to claim 5, Grey further discloses the method of working of a system for a term based information exchange of claim 1, wherein the web based mediator platform allows the second user to negotiate the terms with the first user by proposing a new term, in case the terms of the first user is unacceptable (see ¶ 0062, disclosing “some amount of negotiation and changes may need to be made prior to arrive at a final link contract to be signed by both”).

In regard to claim 9, Grey further discloses a method of claim 1, further comprising:
recommendation of templates for information exchange by the web based mediator platform after acceptance of the terms (see ¶ 0075, disclosing ”third party providers may allow for the copying, provision, or other use of standard link contracts”).


In regard to claim 10,Grey further discloses the method of working of a system for a term based information exchange of claim 9, wherein the recommends templates by the web based mediator platform is provided for the first user to fill up the context related information based on an agreed terms (see ¶ 0075, disclosing ”third party providers may allow for the copying, provision, or other use of standard link contracts”).  

In regard to claim 11, Grey further discloses the method of working of a system for a term based information exchange of claim 9, wherein the network enabled smart user device is any of smartphone, computer, laptop or any other wearable smart device (see ¶ 0084, disclosing “smart phone”).

In regard to claim 12, Grey discloses the method of working of a system for a term based information exchange of claim 9, wherein the web based mediator platform further allows a multiple users to initiate same set of the terms to other users for approval (see ¶ 0075, disclosing ”third party providers may allow for the copying, provision, or other use of standard link contracts”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grey in view of Taylor (US 2020/01433352 A1).

In regard to claim 6 and 13, although Grey discloses a mode for the first user for information exchange initiation (see ¶ 0075, disclosing use of “third party providers”), Grey fails to disclose:
wherein the web based mediator platform provides three different forms or modes to the first user for information exchange initiation
Taylor discloses:
Two additional forms or modes to the first user for information exchange initiation  (see ¶ 0042 disclosing “peer-to-peer data exchange”; and ¶ 0048 and 0052 disclosing  an auction process for receiving bids for data files).
It would have been obvious to one of ordinary skill in the art to have modified Grey to include further modes for information exchange initiations, as disclosed by Taylor, in order to provide a seller with their preferred mode of initiating the exchange of information.    Providing various modes of initiating a data exchange would allow provide the seller to choose a preference regarding the mode of initiation the exchange, and consequently, would improve any method of exchanging data in the same manner.

In regard to claim 7 and 14, although Grey discloses wherein the web based mediator platform provides a third party touch point, Grey fails to disclose a direct party touch point (see ¶ 0010, disclosing “peer-to-peer” network environment) and a third party bidding touch point.
Taylor further discloses the method of working of a system for a term based information exchange of claim 6, wherein the three forms or modes includes direct party touch point (see ¶ 0010, disclosing “peer-to-peer” network environment), third party bidding touch point (see ¶ 0051, disclosing bidding touch point).
It would have been obvious to one of ordinary skill in the art to have modified Grey to include further modes for information exchange initiations, as disclosed by Taylor, in order to provide a seller with their preferred mode of initiating the exchange of information.    Providing various modes of initiating a data exchange would allow provide the seller to choose a preference regarding the mode of initiation the exchange, and consequently, would improve any method of exchanging data in the same manner.

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grey in view of O’Neil et al. (US 5,987,440, hereinafter O’Neil).

In regard to claim 8 and 15, although Grey discloses a third party providing services to a seller, Grey fails to disclose wherein the web based mediator platform further shares a value or a commercial benefit with the first party depending on the agreed terms with completion of the information exchange. 
O’Neil discloses wherein the web based mediator platform further shares a value or a commercial benefit with the first party depending on the agreed terms with completion of the information exchange (see col. 21, disclosing the “administrator [ ] collect[s] fees for the release of information”).
It would have been obvious to one of ordinary skill in the art to have modified Grey to include wherein the web based mediator platform further shares a value or a commercial benefit with the first party depending on the agreed terms with completion of the information exchange, as disclosed by O’Neil, in order to provide an incentive for the third party to provide mediation services for the exchange of information between a seller and a buyer.    Providing such an incentive would improve any mediated method of exchanging data in the same manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nevarez, US 7,849,021 B1 (Pooling data in shared data warehouse)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
11/04/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649